Citation Nr: 0416141	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected low back and right 
knee conditions. 

2.  Entitlement to an increased rating for service connected 
lumbosacral strain with traumatic arthritis, evaluated as 20 
percent disabling prior to February 9, 2004, and 40 percent 
disabling as of February 9, 2004.  

3.  Entitlement to an increased rating for service-connected 
unstable collateral ligament, right meniscectomy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from January 1951 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied a claim of entitlement to 
secondary service connection for left knee disability, and 
denied claims for increased ratings for the veteran's lumbar 
spine and unstable collateral ligament, right meniscectomy, 
disabilities.

In a decision dated October 13, 2000, the Board, in part, 
denied the claims for an increased rating for the lumbar 
spine, and the claim for secondary service connection for a 
left knee disability.  The Board remanded the issue of an 
increased rating for unstable collateral ligament, right 
meniscectomy, for additional development.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In March 2001, based on the Joint Motion for Remand 
and To Stay Proceedings, the Court vacated the October 2000 
Board decision and remanded the case to the Board.  In 
November 2001 and June 2003, the Board remanded the claims 
for additional development.  In April 2004, the RO increased 
the veteran's rating for his lumbar spine disability to 40 
percent, effective from February 9, 2004.  

In September 2001, the appellant's attorney requested a 
hearing before the Board at the RO.  However, in a letter, 
received in January 2003, the veteran's representative stated 
that the veteran wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2003).  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

1.  The appellant does not have a left knee disability that 
was caused or aggravated by a service-connected condition.  

2.  Prior to February 9, 2004 the veteran's lumbosacral 
strain with traumatic arthritis is productive of subjective 
complaints of pain with evidence of disc herniation and 
arthritis, 70 degrees of flexion, with no more than moderate 
limitation of motion, but not: listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion; nor intervertebral 
disc syndrome (IDS) productive of severe; recurring attacks, 
nor IDS with intermittent relief incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, nor favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

3.  As of February 9, 2004, the veteran's lumbosacral strain 
with traumatic arthritis, is productive of flexion limited to 
30 degrees, but not unfavorable ankylosis of the entire 
thoracolumbar spine, neurological symptoms, or IDS manifested 
by incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.

4.  The veteran's unstable collateral ligament, right 
meniscectomy, is productive of no more than moderate 
recurrent subluxation or lateral instability.  

5.  Prior to February 9, 2004, the veteran's right knee is 
shown to have x-ray evidence of arthritis, with pain on 
motion, extension to 0 degrees and flexion to 100 degrees.

6.  As of February 9, 2004, the veteran's right knee is shown 
to have x-ray evidence of arthritis, with pain on motion; and 
a range of motion lacking 15 degrees of extension and having 
125 degrees of flexion.  

CONCLUSIONS OF LAW

1.  A left knee condition was not incurred or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Prior to February 9, 2004, the criteria for a rating in 
excess of 20 percent for lumbosacral strain with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293  (as in effect September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 
2003).

3.  As of February 9, 2004, the criteria for a rating in 
excess of 40 percent for lumbosacral strain with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 
2003).

4.  The criteria for a rating in excess of 20 percent for 
unstable collateral ligament, right meniscectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2003).

5.  Prior to February 9, 2004, the criteria for a separate, 
10 percent rating, and no more, for arthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Codes 
5003, 5261, 5262 (2003); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).

6.  As of February 9, 2004, the criteria for a separate, 20 
percent rating, and no more, for arthritis of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Codes 5003, 
5261, 5262 (2003); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board initially notes that the veteran's service medical 
records do not show treatment for left knee symptoms, and 
arthritis of the left knee is not shown within one year of 
separation from service.  See generally 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  The veteran's claim is limited to the 
theory that his left knee disorder is the result of a 
service-connected condition.  Specifically, he argues that he 
has the claimed condition as a result of his service-
connected low back and right knee disorders.  In this regard, 
service connection is currently in effect for lumbosacral 
strain with traumatic arthritis, evaluated as 40 percent 
disabling, and unstable collateral ligament, right 
meniscectomy, evaluated as 20 percent disabling.  In Part II 
of this decision, the Board has assigned separate and 
additional ratings for right knee arthritis.  

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the 
Court has held that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected d isability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The post-service medical evidence includes VA and non-VA 
medical reports, dated between 1971 and 2004.  These reports 
include VA outpatient treatment reports, which show the 
following: a November 1993 X-ray report indicates that the 
left knee had minimal degenerative changes; in May 1998, the 
veteran sought treatment for left knee pain; an August 1998 
X-ray report notes bilateral degenerative changes of the 
knees.  

A November 1998 VA examination report shows that the examiner 
concluded:

As far as the etiology of the left knee 
condition, I think he has degenerative 
joint disease of the left knee.  I do not 
think this is "secondary" to the right 
knee condition but rather this is part of 
the same degenerative process which is 
noted to be affecting the knees as well 
[] as the upper and the lower back.

A VA joints examination report, dated in February 2004, to 
include X-ray reports for the knees, shows that the veteran 
reported that he had a four-year history of left knee pain.  
The impressions included a notation that, "The patient more 
likely than not has degenerative changes in the left knee 
responsible for his symptoms that are not yet severe enough 
to be detected by physical or X-ray examination."  The 
examiner further stated:

I do not believe that the symptoms in the 
left knee are related to his military 
service or to the problems in his right 
knee or back.  I do not believe that the 
condition of his back or right knee have 
significantly aggravated or contributed 
to the left knee.  During the stance 
phase of walking, an individual places no 
more than bodyweight on a knee regardless 
of whether the contralateral knee is 
normal or painful.  When an individual 
has a painful knee, the stance phase in 
the painful knee is shorter than normal 
and is prolonged in the painless knee.  I 
am unaware of any studies, which show an 
increase in degenerative changes in a 
knee secondary to prolongation of the 
stance phase due to pain in the 
contralateral knee.  The amount of 
additional stress place on a knee in 
getting up and down from the sitting 
position or ascending or descending 
stairs is well within the normal range 
and should not cause degenerative 
disease.  

As for private medical treatment, reports from the Southern 
Bone and Joint Specialists (SBJS) include a May 1998 report 
showing treatment for left knee pain, with normal X-rays.  In 
January 2001, the veteran was noted to have bilateral knee 
pain, with X-rays noted to show that the left knee "doesn't 
look all that bad."  There was no relevant impression.  

The Board finds that the claim must be denied.  The claims 
file does not contain a competent medical opinion linking a 
left knee disability to a service-connected condition.  The 
only competent opinions on this issue are contained in the 
November 1998 and February 2004 VA examination reports, which 
show that the examiners stated that the veteran's left knee 
condition was not related to his service-connected lumbar 
spine and/or right knee conditions.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

The Board has considered the appellant's written testimony 
submitted in support of his claim.  His statements are not 
competent evidence of a nexus between the claimed condition 
and a service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

As the preponderance of the evidence is against these claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.


The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Lumbosacral Strain with Traumatic Arthritis

The veteran argues that an increased rating is warranted.  

As for the history of the veteran's low back disorder, see 
38 C.F.R. § 4.1 (2003), the veteran's service medical records 
do not show treatment for a low back disorder, and a low back 
disorder is not noted in his October 1970 separation 
examination report.  As for the post-service medical 
evidence, an April 1971 VA examination report contains a 
diagnosis of lumbosacral strain.  
 
In May 1971, the RO granted service connection for 
lumbosacral strain, evaluated as 10 percent disabling.  The 
RO subsequently increased the evaluation for this disability 
to 20 percent, and recharacterized this disability as 
"lumbosacral strain with traumatic arthritis" (hereinafter 
"low back disorder").  On October 5, 1998, the veteran 
filed a claim for an increased rating.  In February 1999, the 
RO denied the claim.  The veteran appealed the issue of 
entitlement to an increased rating.  In April 2004, the RO 
increased the veteran's rating to 40 percent, and assigned an 
effective date of February 9, 2004 for the 40 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Given the foregoing, the issue may be stated as whether a 
rating in excess of 20 percent is warranted prior to February 
9, 2004, and whether a rating in excess of 40 percent is 
warranted as of February 9, 2004.  

The medical evidence for consideration in this case includes 
VA outpatient treatment and examination reports, dated 
between 1997 and 2004, which primarily show treatment for 
disorders other than the low back.  A March 1996 computerized 
tomography (CT) scan report contains impressions that 
included mild degenerative changes of the thoracic spine.

A VA joints examination report, dated in November 1998, shows 
that the veteran complained of chronic back pain aggravated 
by bending, lifting or carrying.  He denied pain radiation to 
the lower extremities, but described right buttocks pain.  
The examiner noted that the veteran was thought to have 
chronic lumbar syndrome with degenerative disc disease.  On 
examination, gait was unremarkable, and there was no spasm or 
tenderness.  Heel and toe walk was satisfactory.  There were 
70 degrees of flexion and 30 degrees of extension.  There was 
30 degrees of lateral bending bilaterally.  There were 35 
degrees of right lateral rotation and 20 degrees of left 
lateral rotation.  There was increased pain on left lateral 
bending and lumbar extension, as well as left lateral 
rotation.  The relevant diagnosis was chronic lumbar 
syndrome, with a notation of prior CT scan showing disc bulge 
at L4-5 with possible herniation and focal stenosis, L4-5 and 
L5-S1 facet sclerosis, to a lesser degree at L4, and 
degenerative disc disease at L5-S1, as well as prior CT scan 
evidence of mild degenerative changes of the thoracic spine.  

A report from SBJS, dated in May 1998, notes complaints of 
back pain with some numbness and tingling on the right side, 
but no radiation to lower extremities.  

A SBJS report, dated in January 2001, notes complaints that 
included back pain, and some numbness and tingling in the 
back but no radiation into the lower extremities.  On 
examination, there was a fairly normal gait, and a normal 
heel and toe walk.  There was decreased forward flexion 
secondary to pain.  Strength was 5/5.  X-rays were noted to 
show mild degenerative arthritis which was "certainly normal 
for age."  The relevant impression was mechanical low back 
pain.  

A magnetic resonance imaging (MRI) report for the lumbar 
spine from the Southeast Alabama Medical Center, dated in 
July 2003, contains an impression of central stenosis L3-4 
and 4-5.  

A VA joints examination report, dated in February 2004, shows 
that the examination was performed on February 9, 2004.  The 
report shows that on examination, the veteran ambulated with 
the right knee slightly flexed with a slightly antalgic gait.  
He stood with the right hemipelvis from 1/4 to 1/2 inch lower 
than the left due to right knee flexion contracture.  There 
was no noticeable scoliosis.  There was 30 degrees of flexion 
without pain, 10 degrees of extension with pain, and 10 
degrees of lateral bending with pain, bilaterally.  
Repetitive motion did not change the range of motion or the 
symptoms.  Deep tendon reflexes were active and equal in the 
knees and ankles, bilaterally.  There was no motor weakness 
or sensory loss.  X-rays of the lumbar spine were noted to 
show marked narrowing of the L5-S1 disc with vacuum disc 
phenomenon, and osteophytes at L2-3, L3-4 and L4-5.  There 
was sclerosis of the posterior elements to varying degrees 
from L3 to S1, greatest in the region of L5.  The relevant 
impression was degenerative disc disease, lumbar spine, 
osteoarthritis of facets, lumbar spine, and spinal stenosis 
L3-4 and L4-5 by July 2003 MRI.  

1.  Prior to February 9, 2004

In May 1971, the RO granted service connection for 
lumbosacral strain, and the RO has evaluated this disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 20 percent evaluation 
is warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The only recorded ranges of motion 
for the low back during the period in question are contained 
in the November 1998 VA examination report, which shows that 
the veteran had 70 degrees of flexion.  There was 30 degrees 
of lateral bending bilaterally.  In addition, the January 
2001 SBJS report notes "decreased forward flexion in his 
back secondary to pain" but does not include specific ranges 
of motion.  In summary, although there is evidence of disc 
herniation and arthritis, the evidence is insufficient to 
show listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation prior to 
February 9, 2004.  

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  The 
Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The recorded ranges of motion for the 
low back in the November 1998 VA examination report show that 
the veteran had flexion to 70 degrees, with 30 degrees of 
extension, and 30 degrees of lateral bending bilaterally.  
There was 35 degrees of right lateral rotation, and 20 
degrees of left lateral rotation.  In the Board's judgment, 
the evidence does not show a severe limitation of motion.  
Accordingly, a rating in excess of 20 percent is not 
warranted under DC 5292.  

Under DC 5293 (2002), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  The Board finds that the 
evidence does not show that the veteran has moderate 
intervertebral disc syndrome (IDS), with recurring attacks.  
In this regard, the findings in evidence are not 
representative of moderate IDS.  The veteran has reported 
having some numbness and tingling in the back, but he had 
consistently denied experiencing radiation of pain or other 
symptoms into the lower extremities.  There is no competent 
evidence of record to show that the veteran has any  
neurological symptoms due to his low back disorder.  
Therefore, as the findings do not reflect moderate IDS with 
recurring attacks, the criteria for a 20 percent rating under 
DC 5293 have not been met.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows that there was 
increased pain on left lateral bending and lumbar extension, 
as well as left lateral rotation, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 20 percent.  In particular, the Board 
notes the lack of such findings as neurological impairment, 
loss of strength and muscle atrophy.  In this regard, the 
November 1998 examiner stated that the veteran's gait was 
unremarkable and that no weakness was demonstrable.  The 
examiner further stated that although pain could further 
limit functional ability with flare-ups or with increased 
use, it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as it could not be 
determined with any degree of medical certainty.  The January 
2001 SBJS report notes that the veteran had a fairly normal 
gait, a normal heel and toe walk, and that strength was 5/5.  
In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss 
-- to include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, 
supra .  


The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after August 22, 2002, and 
September 23, 2002, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  

Under DC 5293 (as in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 40 percent evaluation 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time period.  The Board first notes that with the 
exception of the July 2003 MRI, all of the relevant medical 
evidence is dated prior to the effective date of the new 
regulation.  Nonetheless, these findings can be used to show 
the level of current disability.  However, as previously 
stated, the only recorded ranges of motion for the low back 
are contained in the November 1998 VA examination report, 
which shows that the veteran had 70 degrees of flexion.  In 
addition, there is no evidence of ankylosis of the spine, or 
that forward flexion of the thoracolumbar spine is 30 degrees 
or less.  In addition, as previously discussed, the evidence 
does not show that the veteran has associated neurological 
abnormalities.  See General Rating Formula, Note 1.  Finally, 
with regard to DC 5243, the evidence is insufficient to show 
that the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
previously discussed, the evidence does not show that the 
veteran has any neurological symptoms due to his low back 
disorder.  Accordingly, the Board finds that prior to 
February 9, 2004, a rating in excess of 20 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.  

2.  As of February 9, 2004

Under DC 5293 (as in effect August 22, 2002), a 60 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

In this case, the February 2004 VA joints examination report 
contains findings as to the veteran's range of motion in his 
spine, discussed in Part II.A.1, supra, which do not show 
that the veteran has ankylosis of the entire thoracolumbar 
spine.  In addition, the evidence does not show that the 
veteran has any neurological symptoms due to his low back 
disorder.  Accordingly, the Board finds that as of February 
9, 2004, a rating in excess of 40 percent is not warranted 
under the General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 5243.  

A rating in excess of 40 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  
Under DC 5289, a 50 percent rating is warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, DC 5289 (2002).  Under DC 5286, a 60 percent 
evaluation is assignable for complete bony fixation 
(ankylosis) of the spine at a favorable angle. 38 C.F.R. § 
4.71a, DC 5286 (2002).  Under DC 5285, when evaluating 
residuals of a fracture of the vertebra, a 60 percent 
evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2002).

In this case, there is no competent evidence to show that the 
veteran has unfavorable ankylosis of the lumbar spine, 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, or a fracture of the vertebra resulting in 
no cord involvement and abnormal mobility requiring neck 
brace (jury mast).  Accordingly, the Board finds that as of 
February 9, 2004, a rating in excess of 40 percent is not 
warranted.  38 C.F.R. § 4.71a, DC's 5289, 5286 or 5285 
(2002).  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the February 2004 VA 
examination report shows that there was increased pain on 
extension and lateral bending.  However, repetitive motion 
did not change the range of motion or the symptoms, and deep 
tendon reflexes were active and equal.  There was no motor 
weakness or sensory loss.  The examiner indicated that any 
estimate of the range of motion, amount of pain or functional 
capacity during a flare-up would required "sheer 
speculation."  In summary, when the ranges of motion in the 
back are considered together with the evidence showing 
functional loss, to include the findings (or lack thereof) 
pertaining to neurologic deficits, muscle strength, and 
muscle atrophy, the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 40 percent as of 
February 9, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC 5293; DeLuca, supra.  

3.  Conclusion

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating prior to February 
9, 2004, and 40 percent as of February 9, 2004.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Unstable Collateral Ligament, Right Meniscectomy

The veteran argues that an increased rating is warranted for 
his unstable collateral ligament, right meniscectomy.  

The veteran's service medical records show that in February 
1955, he underwent a medial meniscectomy after he was 
diagnosed with an internal derangement of the right knee with 
fractured medial meniscus with torn anterior cruciate 
ligament.  38 C.F.R. § 4.1.  

In May 1971, the RO granted service connection for "scar, 
right knee, P.O. (postoperative) right meniscectomy."  The 
RO assigned a noncompensable (0 percent) evaluation for this 
disability.  This disability was subsequently recharacterized 
as "unstable collateral ligament, right meniscectomy," and 
the evaluation was increased to 20 percent.  On October 5, 
1998, the veteran filed a claim for an increased rating.  In 
February 1999, the RO denied the claim.  The veteran has 
appealed.  

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  

The medical evidence for consideration in this case includes 
VA outpatient treatment and examination reports, dated 
between 1997 and 2004, which include an August 1998 X-ray 
report noting bilateral degenerative arthritis of the knees, 
right greater than left, consistent with osteoarthropathy.  

A VA examination report, dated in November 1998, indicates 
that the examination was performed on November 30, 1998.  
This report shows that the veteran complained of pain and 
recurrent right knee swelling.  He reported that he could 
walk for up to about a mile, but had increased pain and 
stiffness afterwards.  He reported that the right knee did 
not actually give way but he does have an occasional feeling 
as if the knee was about to give way.  On examination, the 
gait pattern was unremarkable.  Heel and toe walk was 
satisfactory.  The right knee lacked five degrees from 
terminal extension and had 130 degrees of flexion.  There was 
some pain on maximum flexion, and some crepitation was noted.  
There was a well-healed surgical scar over the medial aspect 
of the knee.  There was no swelling.  There was a slight 
opening medially to varus stress.  The veteran was able to 
squat approximately half-way down and arise again with more 
weight on the left.  He had discomfort in his knees with 
squatting.  There was no measurable atrophy of the 
quadriceps.  The right calf was 38 centimeters (cm.) and the 
left calf was 39 cm.  There was a limb length discrepancy 
with approximately 1/2 inch of shortening of the right leg.  
Reflexes were intact at the knees and ankles.  The lower 
extremities had 5/5 strength.  The relevant diagnosis was 
degenerative arthritis of right knee, history of old injury, 
status post open medial meniscectomy, slight medial 
collateral ligament laxity, possible chronic anterior 
cruciate ligament insufficiency.  The examiner further stated 
that although pain could further limit functional ability 
with flare-ups or with increased use, it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as it could not be determined with any 
degree of medical certainty.  

A report from SBJS, dated in January 2001, shows treatment 
for complaints of bilateral knee pain.  On examination, there 
was a "fairly normal" gait, and a  normal heel and toe 
walk.  Strength was 5/5.  The knees had a full ROM (range of 
motion).  The right knee was somewhat swollen.  The 
collateral ligaments were intact.  X-rays revealed "fairly 
marked" arthritis of the right knee.  The report indicates 
that the veteran was given an injection.  The relevant 
impression was arthritis of the right knee.  The examiner 
indicated that the veteran needed a total knee arthroplasty 
(TKA).  A March 2002 report also shows treatment for 
complaints of bilateral knee pain.  On examination, there was 
a full range of motion.  The examiner stated that the veteran 
may have a small Baker's cyst, that the last injection had 
"helped a lot," and that "I think we should try one more 
injection before we call it a failure."  

A report from Steven P. Surgnier, M.D., dated in January 
2003, shows that the veteran was treated for right knee pain.  
He gave a history of three knee injections with minimal 
improvement.  On examination, the right knee had a varus 
alignment with range of motion from -5 to 100 degrees "at 
least."  The veteran's knee was noted to be "crepitant" 
and "stable."  He was noted to be intact neurovascularly.  
X-rays reportedly showed severe tricompartmental degenerative 
changes with marked loss of articular space.  The impression 
was severe degenerative joint disease, right knee.  It was 
indicated that the veteran would consider a TKA.  A statement 
from Dr. Surgnier, received in March 2003, indicates that the 
veteran has severe recurrent subluxation or lateral 
instability, and extension limited to 10 degrees.  

A VA joints examination report, dated in February 2004, shows 
that the examiner noted that the veteran's history included 
complaints of right knee pain upon weight-bearing, with an 
inability to fully extend the right leg, and giving way.  On 
examination, the veteran ambulated with the right knee 
slightly flexed with a slightly antalgic gait.  The right 
knee lacked 15 degrees of extension and 125 degrees of 
flexion, with pain at both extremes.  Repetitive motion did 
not change his range or symptoms.  The veteran stood with 
about 3 to 5 degrees of varus in the right knee.  There was 
slight swelling.  There was mild quadriceps atrophy on the 
right.  There was no retropatellar crepitation or patellar 
instability.  There was a well-healed medial parapetellar 
scar.  There was a slight laxity of the collateral ligaments 
but no laxity of the anterior cruciate or posterior cruciate 
ligaments.  X-rays revealed moderate narrowing of the 
articular cartilage in the medial compartment with 
generalized osteophyte formation.  Deep tendon reflexes were 
active and equal in the knees and ankles bilaterally, with no 
motor weakness or sensory loss.  The relevant diagnoses were 
status post right medial meniscectomy and moderately severe 
osteoarthritis, right knee.  The examiner stated that there 
was some weakness and fatigability in the right knee as 
evidenced by quadriceps atrophy, but no incoordination or 
loss of motion.  He stated that he was unable to estimate the 
range of motion, amount of pain or functional capacity during 
a flare-up without resorting to "sheer speculation."  

The Board finds that a rating in excess of 20 percent under 
DC 5257 is not warranted.  The February 2004 VA examination 
report shows that the examiner found that there was a 
"slight" laxity of the collateral ligaments but no laxity 
of the anterior cruciate or posterior cruciate ligaments.  As 
the most recent report of record, this report is considered 
the most probative of the veteran's current condition.  
Francisco.  The Board further points out that this report is 
consistent with more remote findings, to include Dr. 
Surgnier's January 2003 report noting that the veteran's knee 
was "stable."  In this regard, although Dr. Surgnier 
indicated in a March 2003 "statement" that the veteran had 
"severe" recurrent subluxation or lateral instability," 
this "statement" is afforded relatively little probative 
value.  Specifically, it is no more than a checklist that 
appears to have been drafted by the veteran's representative, 
and in any event, it amounts to no more than Dr. Surgnier's 
placing a check mark next to the word "severe."  Dr. 
Surgnier gives no indication as to when the examination (if 
any) was made, there are no corroborating findings in his 
treatment reports, and he provides no explanation for the 
fact that he found the veteran's knee to be "stable" just 
two months before (in January 2003).  See Dr. Surgnier's 
January 2003 treatment report.  Finally, the Board notes that 
the February 2004 VA examination report is consistent with 
the November 1998 VA examination report, which noted 
"slight" medial collateral ligament laxity, with 
"possible" chronic anterior cruciate ligament 
insufficiency.  Therefore, the Board finds that the evidence 
is insufficient to show severe recurrent subluxation or 
instability, and that the criteria for a 30 percent rating 
under DC 5257 have not been met.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).


As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC 5262 
(2003), "tibia and fibia, impairment of," warrants a 30 
percent evaluation where there is malunion of with marked 
knee or ankle disability.  Under 38 C.F.R. § 4.71a, DC 5256 
(2003), a 30 percent rating is warranted for ankylosis of the 
knee with favorable angle in full extension or slight 
flexion.  However, in this case there is no evidence of 
ankylosis of the right knee; or impairment of the tibia or 
fibula.  Accordingly, the criteria for a rating in excess of 
20 percent under DC's 5256 and 5262 have not been met.  

However, the Board's analysis is not yet complete.  In an 
opinion issued by the VA General Counsel, VAOPGCPREC 23-97, 
62 Fed.Reg. 63,604 (1997), it was determined that assigning 
one rating for arthritis under DC 5003 and one rating for 
instability under DC 5257 does not violate the rule against 
pyramiding.  Therefore, where a knee disability is rated 
under DC 5257, a separate rating for arthritis may be 
assigned under DC 5003 if additional disability is shown by 
the evidence.  In this case, there is X-ray evidence 
indicating that the veteran's right knee is productive of 
arthritis.  See e.g., X-rays accompanying August 1998 and 
February 2004 VA examination report.  Accordingly, the 
veteran may be eligible for an additional rating if he meets 
the criteria for a compensable rating under DC 5003.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, DC 5260 (2003), a 10 percent 
evaluation is warranted where knee flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees.  


Under 38 C.F.R. § 4.71a, DC 5261 (2003), a 10 percent 
evaluation is warranted where knee extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where knee 
extension is limited to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The relevant evidence is as follows: a November 1998 VA 
examination report shows that the veteran's right knee had 
"lacked five degrees of terminal extension," and had 130 
degrees of flexion; Dr. Surgnier's March 2003 statement 
indicates that the veteran's right knee had "extension 
limited to 10 degrees"; Dr. Surgnier's January 2003 report 
shows a range of motion in the right knee from -5 to 100 
degrees; January 2001 and March 2002 SBJS reports note a full 
range of motion in the right knee.  In addition, x-ray 
reports from August 1998 and thereafter refer to evidence of 
arthritis in the right knee.

The Board finds that prior to February 9, 2004, the criteria 
for a 10 percent rating, and no more, are met.  These 
limitations of motion do not satisfy the criteria for even a 
compensable rating under either DC 5260 or DC 5261.  However, 
in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  

In this case, x-ray reports from August 1998 and thereafter 
show x-ray evidence of arthritis of the right knee, and 
medical reports from the November 1998 VA examination report 
and thereafter show objective evidence of limitation of 
motion - not to a compensable degree under either Diagnostic 
Code 5260 or 5261 until February 2004-- with pain in the 
right knee.  Therefore, the Board finds that a separate 10 
percent rating for right knee arthritis is warranted.  
Lichtenfels.

The Board notes that the veteran has complained that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the November 1998 VA examination report notes that the 
veteran had 5/5 strength in his lower extremities, and that 
repetitive motion did not change the range of motion or the 
veteran's symptoms.  There was mild quadriceps atrophy on the 
right.  Other relevant medical findings include a January 
2001 SBJS report noting 5/5 strength in the legs.  

In summary, when the range of motion in the right knee is 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the evidence of muscle 
atrophy, the Board finds that prior to February 9, 2004 there 
is insufficient evidence to support a conclusion that the 
loss of motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

As of February 9, 2004, the Board finds that the criteria for 
a rating of 20 percent under DC's 5003, 5261 have been met.  
VAOPGCPREC 23-97.  The February 2004 VA examination report 
shows that the veteran's right knee "lacked the last 15 
degrees of extension."  Accordingly, the Board finds that 
the criteria for a 20 percent rating under DC 5261 have been 
met.

A rating in excess of 20 percent is not warranted.  Under DC 
5261, a 30 percent evaluation is warranted where knee 
extension is limited to 20 degrees.  In this case, the 
February 2004 VA examination report does not show that the 
veteran's right knee lacked the last 15 degrees of extension.  
Therefore, the criteria for a rating in excess of 20 percent 
under DC 5261 are not met.  

A separate and additional compensable rating is not warranted 
under DC 5260.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Under DC 5260, a 10 percent evaluation is warranted 
where knee flexion is limited to 45.  In this case, the 
February 2004 VA examination report shows that the veteran's 
right knee had flexion to 125 degrees.  Therefore, the 
criteria for a compensable rating under DC 5260 are not met.

Furthermore, a rating in excess of 20 percent is not 
warranted based on functional loss.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the veteran is 
shown to have received injections for knee pain.  However, 
the February 2004 VA examination report shows that deep 
tendon reflexes were active and equal in the knees and ankles 
bilaterally, with no motor weakness or sensory loss.  There 
was "slight" swelling.  The relevant diagnoses were status 
post right medial meniscectomy and moderately severe 
osteoarthritis, right knee.  The examiner stated that there 
was some weakness and fatigability in the right knee as 
evidenced by quadriceps atrophy (characterized as "mild" 
elsewhere in the report), but no incoordination or loss of 
motion.  He stated that he was unable to estimate the range 
of motion, amount of pain or functional capacity during a 
flare-up without resorting to "sheer speculation."  There 
were no findings of such symptoms as neurological impairment 
or incoordination.  In summary, when the range of motion in 
the right knee is considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurologic deficits, muscle strength, and the evidence of 
muscle atrophy, the Board finds that there is insufficient 
evidence to support a conclusion that the loss of motion in 
the knees more nearly approximates the criteria for a 30 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5261; DeLuca, supra.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  However, the changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 38 C.F.R. § 
4.118, Diagnostic Codes (DC's) 7803 and 7804 (as in effect 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  Under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, there is no evidence 
to show that the veteran has compensable manifestations of 
his right knee scar under any version of 38 C.F.R. § 4.118.  
Thus, the assignment of a separate 10 percent evaluation for 
a right knee scar is not warranted.  

To the extent that the Board has denied the claim, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the February 1999 rating 
decision, the statement of the case, and the three 
supplemental statements of the case.  In a letter, dated in 
March 2003, the Board notified the veteran of the VCAA, and 
of his duties to obtain evidence.  See VAOPGCPREC 1-2003 (May 
21, 2003).  In this regard, in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the language of 38 C.F.R. § 
19.9(a)(2)(ii), and appears to have invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA.  However, in this case the Board 
did not develop evidence in this case, (rather, the RO did), 
and the holdings in the DAV case are inconsequential.  In 
addition, the RO provided the veteran with similar notice in 
September 2003.  The RO has reviewed the veteran's claims in 
light of all the evidence.  See Supplemental Statement of the 
Case dated in April 2004.  The veteran has therefore not been 
prejudiced by the Board adjudication of his claim.  In 
summary, the veteran has been informed of the evidence needed 
to support his claims, and of which evidence he should 
provide and which evidence VA would obtain.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the veteran of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a March 2003 letter to the veteran from the 
Board, the Board informed the appellant that, "We also have 
a duty to assist you in obtaining evidence necessary to 
substantiate a claim for VA benefits."  He was told that VA 
would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies.  He was 
notified that it was ultimately his responsibility to provide 
evidence to support his claim.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was 
further asked to, "tell us about any additional information 
or evidence that you want us to try to get for you."  The 
veteran subsequently submitted additional evidence in the 
form of argument and private medical records.  The Board 
further notes that in a letter, dated in September 2003, the 
RO informed the veteran of its duty to assist, and provided 
him with authorizations (VA Form 21-4142) for the release of 
evidence which he desired to have associated with the claims 
file.  Given the foregoing, it appears that the all elements 
required for proper notice under the VCAA have been 
satisfied.  

The Board further acknowledges that the March 2003 and 
September 2003 letters were sent to the veteran after the 
RO's February 1999 decision that is the basis for this 
appeal.  As noted in Pelegrini, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March and 
September of 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
the case was readjudicated and a Supplemental Statement of 
the Case was provided to the appellant in April 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder, with the exception of records 
from the Social Security Administration (SSA).  Specifically, 
in a statement received in December 2003, the SSA stated that 
it did not have any records for the veteran, as he had not 
filed for disability benefits.  The veteran was informed that 
SSA records could not be obtained in the April 2004 SSOC.  
See 38 C.F.R. § 3.159(e) (2003).  The veteran received VA 
examinations in November 1998, and February 2004, to include 
an etiological opinion on the service connection claim in the 
February 2004 report.  In view of the foregoing, the Board 
finds that all reasonable efforts to secure and develop the 
evidence that are necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a left knee disorder is denied. 

Prior to February 9, 2004, a rating in excess of 20 percent 
for lumbosacral strain with traumatic arthritis is denied.  

As of February 9, 2004, a rating in excess of 40 percent for 
lumbosacral strain with traumatic arthritis is denied.  

A rating in excess of 20 percent for unstable collateral 
ligament, right meniscectomy, is denied. 

Prior to February 9, 2004, a separate and additional 10 
percent rating, but no higher, for arthritis of the right 
knee is granted, subject to provisions governing the payment 
of monetary benefits.

As of February 9, 2004, a separate and additional 20 percent 
rating for arthritis of the right knee is granted, subject to 
provisions governing the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



